               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SANDY KEITH BASKINS,               )
                                   )
               Petitioner,         )
                                   )
    v.                             )        1:19CV839
                                   )
JOSH STEIN, Attorney General       )
of North Carolina, et al.,         )
                                   )
               Respondent(s).      )


                                 ORDER

    This matter is before this court for review of the

Memorandum Opinion and Recommendation (“Recommendation”) filed

on August 6, 2020, by the Magistrate Judge in accordance with 28

U.S.C. § 636(b). (Doc. 8.) In the Recommendation, the Magistrate

Judge recommends that Respondent’s Motion for Summary Judgment,

(Doc. 4), be granted, that Petitioner’s Petition under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus by a Person in State Custody,

(Doc. 1), be denied, and that this action be dismissed. The

Recommendation was served on the parties to this action on

August 6, 2020. (Doc. 9.) Petitioner filed objections, (Doc.

10), to the Recommendation.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is




    Case 1:19-cv-00839-WO-LPA Document 11 Filed 09/21/20 Page 1 of 3
made.”   28 U.S.C. § 636(b)(1). This court “may accept, reject,

or modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . .      [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.

     This court has appropriately reviewed the portions of the

Recommendation to which the objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendation.1 This court therefore adopts the

Recommendation.


     1 Petitioner asserts in his objections that the Magistrate
Judge failed to address certain aspects of his claims in Grounds
Two, Three, and Four. (See Doc. 10 at 13–14, 20, 22.) With
respect to Ground Two, Petitioner contends that the
Recommendation is silent as to the Sixth Amendment Confrontation
Clause claim or as to the Fourteenth Amendment due process
claim. (Id. at 13–14.) Petitioner maintains that the
Recommendation neglects these same theories as to Ground Three.
(Id. at 20.) Concerning Ground Four, Petitioner identifies the
following topics supposedly left unaddressed by the
Recommendation: unreasonable search and seizure, impartial jury,
confrontation, cruel and unusual punishment, involuntary
servitude, privileges and immunities, and due process. (Id. at
22.) Petitioner’s argument suffers from three fatal
deficiencies. First, the Petition, in the context of certain
Grounds, fails to mention some of the identified constitutional
principles. For example, the Recommendation nowhere discusses
the Sixth Amendment in the Ground Two analysis because the
Petition does not make or develop such an argument. (See Doc. 1
at 4, 22–23; Doc. 8 at 20–22.) Second, parts of the
Recommendation apply with equal force regardless of the
constitutional right purportedly implicated. In particular, the
Recommendation’s treatment of Ground Three does not hinge on the
constitutional right claimed to have been violated; instead, the
reasoning encompasses (and defeats) any due process claim
                                   (Footnote continued)

                                  -2-



    Case 1:19-cv-00839-WO-LPA Document 11 Filed 09/21/20 Page 2 of 3
    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 8), is ADOPTED. IT IS FURTHER ORDERED that

Respondent’s Motion for Summary Judgment, (Doc. 4), is GRANTED,

that Petitioner’s Petition under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody, (Doc. 1), is DENIED,

and that this action is DISMISSED.

    A Judgment dismissing this action will be entered

contemporaneously with this Order. Finding no substantial issue

for appeal concerning the denial of a constitutional right

affecting the conviction, nor a debatable procedural ruling, a

certificate of appealability is not issued.

    This the 21st day of September, 2020.



                                 __________________________________
                                    United States District Judge




Petitioner attempted to establish. (See Doc. 8 at 22–27.) Third,
the Recommendation acknowledges the wide range of asserted
constitutional violations pertaining to Ground Four; however,
the Petition’s mere recitation of these principles falls short
of what the Rules Governing Section 2254 Cases require. In
particular, Petitioner has not “state[d] the facts supporting
each ground” as they relate to each of the identified
(supposedly distinct) theories. See Rule 2(c)(2), Rules
Governing Section 2254 Cases in the United States District
Courts. For these reasons, Petitioner’s objections fail to
change the outcome here.

                                  -3-



    Case 1:19-cv-00839-WO-LPA Document 11 Filed 09/21/20 Page 3 of 3
